UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4333


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONTAY MARKEITH WELLS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:12-cr-00544-TMC-1)


Submitted:   August 26, 2014                 Decided:   September 3, 2014


Before MOTZ and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Dontay    Markeith          Wells    pleaded       nolo    contendere         to

assaulting a federal correctional officer, in violation of 18

U.S.C.A. § 111(a) (West 2012 & Supp. 2014).                            The district court

sentenced         Wells     to     thirty      days    of     imprisonment        and    he    now

appeals.          Appellate counsel filed a brief pursuant to Anders v.

California,          386       U.S.     738    (1967),        questioning        whether       the

district court erred in failing to rule on Wells’ pro se motions

filed prior to his entering his plea to the charge.                                    Wells has

filed a pro se supplemental brief raising additional issues. *

Finding no error, we affirm.

                  “When    a     defendant       pleads       guilty,       he    waives       all

nonjurisdictional defects in the proceedings conducted prior to

entry of the plea.”                 United States v. Moussaoui, 591 F.3d 263,

279    (4th       Cir.     2010)       (internal      quotation      marks       and    citation

omitted).           “Thus,       the    defendant      who    has    pled    guilty      has    no

non-jurisdictional              ground    upon       which    to    attack   that       judgment

except the inadequacy of the plea, . . . or the government's

power to bring any indictment at all.”                          Id. (internal quotation

marks and citations omitted); see also Tollett v. Henderson, 411

U.S.       258,    267     (1973)      (holding       valid    guilty   plea       waives      any


       *
       We have reviewed the issues raised in                                 Wells’      pro    se
supplemental brief and conclude they lack merit.



                                                 2
challenge to indicting grand jury).                 We have reviewed the record

and    conclude    that   Wells’       plea   was     knowing       and    intelligent.

Therefore,      Wells     has    waived       the    right      to    challenge         any

non-jurisdictional defects occurring prior to his plea.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.     This     court   requires      that       counsel       inform    Wells,      in

writing,   of     the   right    to    petition      the    Supreme       Court    of   the

United States for further review.                    If Wells requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Wells.                       We dispense with

oral    argument    because      the    facts       and    legal     contentions        are

adequately      presented   in    the    materials         before    this    court      and

argument would not aid in the decisional process.

                                                                                  AFFIRMED




                                          3